Citation Nr: 1759551	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus. 

4.  Entitlement to an initial evaluation in excess of 60 percent for diabetic nephropathy, for the period prior to May 1, 2013.

5.  Entitlement to a compensable evaluation for diabetic nephropathy, for the period from May 1, 2013, to include whether reduction was proper.

6.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder.

7.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This appeal is before the Board of Veterans' Appeals (Board) from October 2012 and February 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified during a Board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.



FINDINGS OF FACT

1.  Diabetes mellitus is not productive of regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring yearly hospitalizations or twice a month visits to a diabetic care provider, or progressive loss of weight and strength.

2.  Peripheral neuropathy of the right lower extremity is not productive of the equivalent of more than mild incomplete paralysis of the sciatic nerve.

3.  Peripheral neuropathy of the left lower extremity is not productive of the equivalent of more than mild incomplete paralysis of the sciatic nerve.  

4.  For the period prior to May 1, 2013, diabetic nephropathy was not productive of persistent edema and albuminuria with BUN more than 40mg%; of creatinine more than 4%; of generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; of required daily dialysis; or of the preclusion of more than sedentary activity.

5.  For the period from May 1, 2013, diabetic nephropathy was not productive of albuminuria; of edema; of hypertension at least 10 percent disabling under Diagnostic Code 7101; of definite decrease in kidney function; of BUN more than 40mg%; of creatinine more than 4%; of generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; of required daily dialysis; or of the preclusion of more than sedentary activity.

6.  The Veteran's acquired psychiatric disability is not productive of total occupational and social impairment or for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.

7.  The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for an initial evaluation in excess of 60 percent for diabetic nephropathy, for the period prior to May 1, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2017).

5.  The criteria for a compensable evaluation for diabetic nephropathy, for the period from May 1, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2017).

6.  The criteria for an evaluation in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

7.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diabetes Mellitus

The Veteran seeks an increase to his evaluation for diabetes mellitus.  

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's current 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher rating of 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

In a November 2009 statement form, the Veteran's private treating physician stated that his diabetes mellitus required insulin, restricted diet, and regulation of activities.  The form instructed the physician to provide information regarding the regulation of activities in the remarks section, but no such information was provided.

The Veteran underwent a VA examination in April 2010.  He was noted to be treated by insulin pump.  He reported hypoglycemic issues about twice per week which he generally treated with a candy bar.  He denied any ketoacidosis or hospitalizations for hypoglycemia.  He was diagnosed with diabetes mellitus.

VA treatment records reflect that in October 2010 the Veteran was treating his diabetes with an insulin pump.  He reported that he follows up with his private physician every 6 months.  He reported that he had never had a severe hypoglycemia reaction.  In January 2011 he reported that he experiences one mild episode of hyperglycemia per day, but had not had a severe episode of hypoglycemia in more than five years.  In May 2011 he was treated for uncontrolled diabetes on an insulin pump.  He reported a severe low blood sugar reaction approximately one month prior requiring an emergency medical technician to administer glucose orally.  He reported that this occurred following a workout and a nap without checking blood sugar or having anything to eat.  In June 2011 he reported occasional episodes of mild hypoglycemia and no severe episodes.  He stated that he had started an exercise program.  

Private treatment records reflect that at an August 2011 diabetes check-up, the Veteran reported feeling well with good energy and sleep.  Subsequent private treatment records reflect routine care for diabetes without regulation of activities or hospitalizations for ketoacidosis or hypoglycemia.

VA treatment records reflect that in December 2011, his diabetes was under good control.  He reported rare episodes of mild hypoglycemia and a single episode of severe hypoglycemia since June 2011.  At a January 2012 mental health appointment, he reported that he exercises for 45 minutes per day.  In March 2012 he reported getting more exercise by increasing his use of the treadmill to an hour per day. 

The Veteran underwent a VA examination in May 2012.  He reported that his diabetes reduced his energy and strength and had made it difficult for him to do his job prior to his retirement.  The examiner noted that his diabetes was managed by a restricted diet and was treated with prescribed insulin, more than one injection per day.  He did not require regulation of activities as part of medical management of his diabetes.  He stated that he was hospitalized once in the prior year for a hypoglycemic episode, and he was not hospitalized in the prior year for episodes of ketoacidosis.  He visited a diabetic care provided less than twice per month for episodes of ketoacidosis or hypoglycemic reactions.  He did not exhibit progressive loss of weight or strength attributable to diabetes.

VA treatment records reflect that in June 2012 the Veteran reported sporadic episodes of mild hypoglycemia and no episodes of severe hypoglycemia.  His diabetes was assessed to be under good control on his insulin pump.  He reported the same in December 2012, June 2013, September 2013, December 2013, and April 2014.  In July 2013 he reported frequent episodes of mild hypoglycemia and no episodes of severe hypoglycemia.  His diabetes was assessed to be under good control.  In October 2013 he reported sporadic episodes of mild hypoglycemia and no episodes of severe hypoglycemia.  His diabetes was assessed to be under good control.  In May 2015 he reported rare episodes of mild hypoglycemia and no episodes of severe hypoglycemia.  In February 2016 he reported few episodes of mild hypoglycemia and no episodes of severe hypoglycemia.  He denied severe episodes of hypoglycemia in August 2016.  In April 2017 control of diabetes had slightly deteriorated with some episodes of mild hypoglycemia, but there were no hospitalizations.

At his May 2017 hearing, the Veteran reported that he had had insulin reactions in the past where he woke up in an ambulance.  He reported that he has to test his blood up to 8 times daily and is on an insulin pump.

The Board finds that an evaluation in excess of 20 percent is not warranted for diabetes mellitus.  Higher ratings are available for regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring yearly hospitalizations or twice a month visits to a diabetic care provider, or progressive loss of weight and strength.  The evidence weighs against such manifestations.  There is no evidence of progressive loss of weight and strength.  While the Veteran submitted a form from his physician stating that his activities were regulated, there was no further explanation on the form.  The Board does not find this form probative, as the rest of the ample treatment records on file show that not only were the Veteran's activities unregulated, but he was routinely encouraged in his exercising.  There have been no episodes of ketoacidosis, and only one episode of hypoglycemia that the Veteran characterized as severe.  VA treatment records and private treatment records show that the Veteran's appointments are less often than twice per month.  While the Veteran has stated that he was hospitalized for one episode of hypoglycemia, treatment records do not reflect this hospitalization.  In any event, even if the Veteran had one hospitalization, the Board finds that a single hospitalization over a 9-year appeal period does not meet the criteria for a 60 percent rating, which requires one or two hospitalizations per year and regulation of activities.  For these reasons, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.

Finally, although the Veteran has not been examined since May 2012, the Board finds that remand for a fresh examination is not necessary.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  The Veteran has not identified any way in which his diabetes has worsened since May 2012, and treatment records consistently note stability of the condition.  A new examination is therefore not necessary.

Peripheral Neuropathy

The Veteran seeks an increase to his evaluations for peripheral neuropathy of the lower extremities.

The Veteran is currently in receipt of a 10 percent rating for peripheral neuropathy of the lower extremities, manifested by paralysis of the sciatic nerves, evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  An evaluation of 10 percent is warranted for mild incomplete paralysis, an evaluation of 20 percent is warranted for moderate incomplete paralysis, an evaluation of 40 percent is warranted for moderately severe incomplete paralysis, and evaluation of 60 percent is warranted for severe incomplete paralysis with marked muscular atrophy, and an evaluation of 80 percent is warranted for complete paralysis.  Complete paralysis of the sciatic nerve is productive of the foot dangling and dropping with no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Private treatment records reflect that in July 2011 he reported aching feet.  He was diagnosed with diabetes mellitus with early neuropathy.  In August 2011 his physician found intact palpation of the dorsalis pedis with good sensation in both feet.

The Veteran underwent a VA examination in May 2012.  He reported a burning sensation and feeling of coldness and numbness in both feet about one year prior to the examination.  He stated that his neuropathies had affected his functionality at work prior to his retirement because his job involved prolonged walking and staying on his feet all day.  He reported mild intermittent pain, mild paresthesia, and mild numbness in both lower extremities.  Muscle strength was full and reflexes were normal.  Light touch sensitivity was decreased in the feet and toes and normal elsewhere.  Vibration sensation was decreased in both lower extremities.  Position sense and cold sensation were normal.  There was no muscle atrophy or trophic changes.  The examiner found mild incomplete paralysis of the bilateral sciatic nerves.

VA treatment records do not reflect care for neuropathy, and indeed reflect regular denials by the Veteran of tingling or numbness at many of his routine diabetic care appointments.

At his May 2017 hearing, the Veteran reported that his neuropathy was about the same as it had been since he began treatment with VA.

The Board finds that evaluations in excess of 10 percent are not warranted for peripheral neuropathy of the lower extremities.  Higher ratings are available for neuropathy equivalent to complete paralysis of the sciatic nerve or for moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve.  The evidence weighs against such manifestations.  The May 2012 VA examiner diagnosed mild incomplete paralysis.  There is no medical evidence showing symptoms of more severity, and the Veteran explicitly stated at his May 2017 hearing that his symptoms had not worsened.  Indeed, there are no treatment records since May 2012 that reflect any symptoms of neuropathy at all, and the Veteran has regularly denied tingling or numbness in his lower extremities.  As such, the Board finds that higher ratings are not warranted for neuropathy.  Remand for a fresh examination is not necessary, as there is no evidence of worsening since the May 2012 examination and the Veteran stated that his symptoms are the same.  See Palczewski, 21 Vet. App. at 181-83; VAOPGCPREC 11-95 (1995).  

Nephropathy

The Veteran seeks increases to his evaluations for diabetic nephropathy.  He is currently in receipt of a 60 percent rating prior to May 1, 2013, with a noncompensable rating thereafter.

The Veteran's nephropathy is rated as renal involvement in diabetes mellitus under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  This code instructs that the disability be rated under the general schedule for renal dysfunction in 38 C.F.R. § 4.115a.  Under this schedule, the Veteran's current 0 percent evaluation is warranted for albumin and casts with history of acute nephritis or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells, or for transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A higher evaluation of 60 percent is warranted for constant albuminuria with some edema, for definite decrease in kidney function, or for hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%, for creatinine 4 to 8mg%, or for generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is warranted for required daily dialysis or for the preclusion of more than sedentary activity from one of the following:  persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decreased function of the kidney or other organ systems, especially cardiovascular.

As described above, renal dysfunction evaluations may be based on hypertension evaluations under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this code, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or for a history of diastolic pressure predominantly 100 or more controlled by medication.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Veteran underwent a VA examination in April 2010.  He reported proteinuria.  He denied hypertension and nocturia.  He was diagnosed with diabetic nephropathy as outlined by initial symptoms of chronic kidney disease of proteinuria.  

The Veteran underwent a VA examination in May 2012.  The examiner found a history of proteinuria that had resolved and no current kidney complaints.  He did not currently take medication for nephropathy.  There was no current evidence of renal dysfunction.  There was no current hypertension or heart disease caused by a kidney condition.  There was no evidence or history of urolithiasis, recurrent stone formation, recurrent infection, tumors, or transplants.  Urinalysis was within normal limits.

VA treatment records reflect that a December 2012 urinalysis was within normal limits, as was a urinalysis in December 2013.  A February 2014 echogram revealed normal kidneys.  An October 2014 urinalysis was within normal limits.  An April 2015 mental health record noted that renal lab results were normal overall.  In August 2016 and April 2017 his physician found no evidence of diabetic nephropathy.  While records reflect regular diabetic care, there is no record of any current nephropathy concerns during the entirety of the appeal period.

At his May 2017 hearing, the Veteran reported that he had not had any increased renal dysfunction since he went on insulin.

For the period prior to May 1, 2013, the Board finds that an evaluation in excess of 60 percent is not warranted for diabetic nephropathy.  Higher ratings are available for persistent edema and albuminuria with BUN more than 40mg%; for creatinine more than 4%; for generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; for required daily dialysis; or for the preclusion of more than sedentary activity.  The evidence weighs against such manifestations.  The only symptom of nephropathy is proteinuria which had resolved prior to the May 2012 VA examination.  Neither the Veteran nor his treatment records have indicated any other symptoms or manifestations of nephropathy.  For these reasons, the Board finds that an evaluation in excess of 60 percent is not warranted for diabetic nephropathy for the period prior to May 1, 2013.

For the period from May 1, 2013, the Board finds that a compensable evaluation is not warranted for diabetic nephropathy.  Higher ratings are available for albuminuria; for edema; for hypertension at least 10 percent disabling under Diagnostic Code 7101; for definite decrease in kidney function; for BUN more than 40mg%; for creatinine more than 4%; for generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; for required daily dialysis; or for the preclusion of more than sedentary activity.  The evidence weighs against such manifestations.  Indeed, for the period from May 1, 2013, there is no evidence of any symptoms of nephropathy, and the Veteran denied any symptoms at his May 2017 hearing.  For these reasons, the Board finds that a compensable evaluation is not warranted.

The Board further finds that the reduction in the Veteran's evaluation for nephropathy from 60 percent to 0 percent effective May 1, 2013, was proper.  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  The May 2012 VA examination demonstrated improvement in the disability by showing that the Veteran's proteinuria had resolved, and the RO thus took the necessary steps to reduce the rating.  See 38 C.F.R. § 3.105(e).  The RO did not construe the Veteran's appeal as disputing the validity of the reduction, and nothing in his statements or that of his representative has claimed that improper procedures were followed in reducing his rating.  Nevertheless, to the extent that the propriety of the reduction is within the scope of this appeal, the Board finds it to be proper.  Furthermore, although his appeal was not developed or adjudicated by the RO with any focus on the propriety of the reduction, the necessary evidence to show an improper reduction was equally necessary to sustain his claim for an increased rating, and there are therefore no due process issues in deciding the appeal.

Finally, although the Veteran has not been examined since May 2012, the Board finds that remand for a fresh examination is not necessary.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski, 21 Vet. App. at 181-83; VAOPGCPREC 11-95 (1995).  The Veteran has specifically denied symptoms since he went on insulin, and treatment records consistently reflect that renal dysfunction had resolved.  A new examination for nephropathy is therefore not necessary.

Acquired Psychiatric Disability

The Veteran seeks an increase to his evaluation for major depressive disorder.

Diagnostic Code 9434 of 38 C.F.R. § 4.130 specifically addresses major depressive disorder; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

VA treatment records reflect that in September 2011, the Veteran reported that he was doing well, but had stress due to his diabetes.  He was assigned a GAF score of 68.

The Veteran has submitted an October 2011 private psychological assessment based on treatment that occurred in August and September of 2011.  He reported ongoing depression and anxiety-inducing daily panic attacks.  He reported a depressed mood most of the day nearly daily with diminished interest and pleasure in all activities.  He reported insomnia, racing thoughts, a sense of worthlessness, inappropriate guilt, difficulty concentrating, indecisiveness, and thoughts of death.  He reported generalized anxiety, restlessness, fatigue, muscle tension, and angry outbursts.  He described panic attacks ranging from one or two per day to one or two every three days.  He reported hypervigilance.  He reported rarely leaving the house due to ongoing panic symptoms.  He stated that he had an excellent relationship with his daughter and ex-wife, but he was unable to live with his ex-wife due to his intermittent explosive disorder, which caused him to scream and throw things.  He reported avoiding family and social gatherings.  He described himself as asocial.  He did not engage in daily activities and relied on the assistance of his daughter.  He drove himself to his appointments and exhibited reasonable and adequate hygiene.  He exhibited emotional flattening and general anhedonia.  He was guarded and suspicious.  He did not evidence any loss of contact with reality, hyperactivity, or tendency to exaggerate his symptoms.  He did not evidence any blocked or illogical thought processes.  There were no hallucinations, delusions, or obsessive thoughts.  There was suicidal ideation, ongoing thoughts of death, and a strong sense of worthlessness.  He was diagnosed with recurrent severe major depressive disorder without psychotic features, panic disorder with agoraphobia, and generalized anxiety disorder due to a medical condition.  He was assigned a GAF score of 40.

VA treatment records reflect that in January 2012 the Veteran reported that he stays active and keeps busy by doing things with his family, but that he does not like to be around people much.  He was assigned a GAF score of 71.  In March 2012 he reported feeling better.  He described his time spent gardening and planning home improvements.  He was assigned a GAF score of 72.

The Veteran underwent a VA examination in May 2012.  He reported social isolation, stating that he did not date.  He said he had a fairly decent relationship with his adult daughter who lived with him, and that he assisted his mother who lived nearby.  He further reported good relationships with his siblings, nieces, and nephews.  His hobbies included primarily watching sports on television, eating, and gardening.  He stated that his symptoms were worse prior to his retirement in October 2011, specifically his irritability.  Psychometric assessment showed moderate to severe anxiety symptoms, severe depression symptoms, but also demonstrated notable symptom amplification, suggesting exaggeration of symptoms.  The examiner summarized these results as indicating moderate-serve symptoms but having questionable validity.  The examiner noted symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was diagnosed with major depression and alcohol abuse productive of occupational and social impairment due to mild or transient symptoms which either are controlled by medication or decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner found that his symptoms posed a mild impact on his ability to engage in substantially gainful employment.  A GAF score range of 70-72 was assigned, reflecting mental disorders that appeared stable and mild over time.

VA treatment records reflect that in May 2012 the Veteran reported doing alright, stating that he did not like to be around people and did not trust them.  He reported having been depressed for about a week with passing thoughts of death.  He reported sleeping too much.  He was assigned a GAF score of 74.  In August 2012 he reported having a good summer, having kept busy putting up a garage, reroofing a house, and growing tomatoes.  He had stopped speaking to his ex-wife and to his brother, but he maintained a good relationship with his daughter.  His GAF score was increased to 78.  In November 2012, he reported much less stress since his retirement.  He reported increased sadness and not getting out much but a good relationship with his daughter and with his mother.  His GAF score was reduced to 72.  In February 2013 he reported increased depression and alcohol consumption over the winter.  His daughter had moved away for a job, though he still saw his mother daily.  He kept physically active, exercising and removing snow from his and his mother's property.  His GAF score was lowered to 61.

Private treatment records reflect that in February 2013 the Veteran reported depression with symptoms of loss of interest, depressed mood, fatigue, and poor concentration.  Episodes occurred daily.  He described severity as moderate.

In April 2013, the Veteran's private treating psychologist completed a psychiatric impairment questionnaire.  It indicated that he had been undergoing weekly therapy for severe recurrent major depressive disorder, posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and generalized anxiety disorder due to a medical condition.  His current GAF score was 46.  Clinical findings included deficiencies in family relations; historical persistent danger of hurting self or others (not current); deficiencies in work; depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; intermittent inability to perform activities of living; deficiencies of mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; grossly inappropriate behavior (historically, on occasion); unprovoked hostility and irritability; inability to establish and maintain effective relationships; and past hospitalization for suicidal ideation, no longer present.  The psychologists found a moderately limited ability to be aware of normal hazards and take appropriate precautions; moderately to markedly limited abilities to complete a normal workweek, to interact appropriately with the general public, to get along with coworkers, to maintain social appropriate behavior, and to set realistic goals and plans; and a markedly limited abilities to respond appropriately to changes in the work setting and travel to unfamiliar places.

VA treatment records reflect that in June 2013 the Veteran reported still feeling depressed at some times, especially mornings.  He reported keeping active in his yard and neighborhood, helping out his mother and other neighbors.  He stated that he cares for several pets and his garden.  He had visited his daughter, who had moved away.  He was assigned a GAF score of 71.  At a January 2014 mental health consultation he sought help in curbing his alcohol consumption.  He reported a sad mood and guilt related to his alcohol abuse.  He stated that he lost interest in activities he used to enjoy, felt withdrawn, and had low energy and motivation.  He reported nightmares related to traumas he experienced while working in prisons.  He was diagnosed with alcohol use disorder, major depressive disorder, and PTSD related to trauma he experienced as a corrections officer.  His prognosis was considered fair to good.  He continued separate therapy focused on his alcohol consumption.  

Private treatment records reflect that in February 2014 the Veteran reported that his current symptoms did not include suicidal ideation, loss of interest, depressed mood, or fatigue.  He reported that his symptoms were relieved by his medication.

VA treatment records reflect that in February 2014 the Veteran reported that he did not have thoughts of harming himself like he did when he was drinking more.  He stated that he may have to find different friends and ways to relax.  In April 2014 he reported that he was feeling very well emotionally.  In June 2014, he reported fairly good moods with minimal anxiety.  He was planning to visit his daughter soon.  He reported keeping busy doing lawn and garden care for himself, his mother, and his neighbors, as well as helping his nephew with baseball.  In August 2014 he reported being more depressed due in part to family relational issues and not feeling physically well.  He reported passing suicidal thoughts without plan or intent.  In September 2014 he reported depression related to his physical health but improved relationships with his sisters.  

Private treatment records reflect that in December 2014 the Veteran reported loss of interest, depressed mood, and fatigue.  He described his symptoms as moderate in severity and unchanged.

VA treatment records further show that in January 2015 the Veteran reported an improved mood.  In February 2015 he reported being pretty depressed, due to his overall health and inability to afford flights to visit his daughter.  He reported suicidal thoughts, stating that if it were not for his daughter he would have killed himself.  He reported a lack of desire to do things and anger worsened by alcohol.  He was diagnosed with chronic severe major depressive disorder without psychosis and binge drinking disorder.  He was assigned a GAF score of 55.  Later in the month he reported that his depression had improved as he had stopped drinking alcohol.  In April 2015 he reported worsening depression and suicidal thoughts after drinking heavily and losing a significant amount of money gambling.  He reported an improved mood in May 2015.  In June 2015 he reported some depression but said he was a lot calmer.  In July 2015 he reported that his mood had much improved and that his daughter had moved back home with him.  Treatment records from the remainder of 2015 show improving mood but also increased alcohol consumption.  In January 2016 he reported that he had resumed gambling.  In September 2016 he reported a two-week period during which he ran out of medication and his depression increased but had improved since resuming medication.  

Private treatment records reflect that in November 2016 the Veteran characterized his depression symptoms as mild.

VA treatment records reflect that in April 2017 the Veteran reported depression worsened by alcohol.  

At his May 2017 hearing, the Veteran reported mood swings and alcohol use due to his diabetes.  He reported that he does not have social relationships.  He stated that the only time he feels good is when he drinks and goes to the casino.  He reported getting into a fight with his nephew, who threw something at his head causing a wound that needed stitches.

The Board finds that an evaluation in excess of 50 percent is not warranted for an acquired psychiatric disability.  Higher ratings are available for total occupational and social impairment or for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The evidence weighs against manifestations of such severity.  Despite his symptoms the evidence indicates that the Veteran has maintained an active lifestyle.  He reports self-isolation but maintained strong relationships with family members, specifically his daughter and mother.  While mental stress made his job difficult, he has maintained active interests in gardening, home repair, and upkeep.  His deficiencies in judgment and mood have not rendered him totally impaired socially or occupationally, and evidence shows that on many occasions he reported symptoms in the mild to moderate range accurately represented by his current 50 percent rating.  While his private psychologists assigned GAF scores of 40 and 46, his VA treating psychiatrists for the same periods assigned GAF scores above 65 and often over 70, indicating much milder symptoms.  The Board finds the milder estimations more credible because they are supported by more detailed records and are consistent with the findings of the May 2012 VA examination report, in which objective testing suggested exaggeration of symptoms.  For these reasons, the Board finds that an evaluation in excess of 50 percent is not warranted for an acquired psychiatric disability.

Finally, although the Veteran has not been examined since May 2012, the Board finds that remand for a fresh examination is not necessary.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski, 21 Vet. App. at 181-83; VAOPGCPREC 11-95 (1995).  There has been no reported worsening of psychiatric symptoms, and the Veteran has consistently reported that his symptoms have improved since he retired.  A new examination for mental health is therefore not necessary.

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his February 2012 application for a TDIU, the Veteran reported that he was unable to work due to his service-connected major depressive disorder, diabetes mellitus, and diabetic nephropathy.  He stated that he had worked full-time as a corrections officer for over 21 years until he became too disabled to work in July 2011.  He reported that he left his last job because of his disabilities. 

As discussed above, in April 2013, the Veteran's private treating psychologist completed a psychiatric impairment questionnaire.  For the reasons described above, the psychologists opined that he would be incapable of performing gainful employment due to his psychological symptoms.

Since the Veteran's October 2011 retirement, he has been in receipt of a combined evaluation of at least 70 percent with a 50 percent evaluation for an acquired psychiatric disability.  As such, he meets the requirements for consideration for a schedular TDIU under 38 C.F.R. § 4.16(a).

The Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation.  While the evidence establishes that the Veteran's prior job as a corrections officer was too stressful for his mental health disability, there is also ample indication that he is capable of work of a less stressful nature.  He reported regularly performing gardening, yardwork, and tasks like roof repair not only to his own house but to his mother's house and other houses in the neighborhood.  Furthermore, the May 2012 VA examiner found that his psychiatric disability had a mild impact on his ability to work.  The Board has no doubt that this mild impact was sufficient to prevent him from working in such a high-stress environment as the prison system.  There is no showing, however, that the Veteran is not qualified or able to engage in work where a mild impact would be manageable.  As to his diabetes and associated complications, his symptoms have not kept him from engaging in physical labor in his neighborhood, and the Board therefore finds that he would be capable of engaging in at least sedentary or mild physical work on a full-time basis.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation, and a TDIU is therefore denied.


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus is denied. 

An initial evaluation in excess of 60 percent for diabetic nephropathy, for the period prior to May 1, 2013, is denied.

A compensable evaluation for diabetic nephropathy, for the period from May 1, 2013, is denied, and the reduction from 60 percent to 0 percent was proper.

An evaluation in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder is denied.

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


